USCA4 Appeal: 19-1990    Doc: 89     Filed: 06/08/2020 Pg: 1 of 34
              Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 1 of 34




                                                     PUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                      No. 19-1990


        INTERNATIONAL REFUGEE ASSISTANCE PROJECT, on behalf of itself and
        its clients; HIAS, INC., on behalf of itself and its clients; MIDDLE EAST STUDIES
        ASSOCIATION OF NORTH AMERICA, INC., on behalf of itself and its members;
        ARAB AMERICAN ASSOCIATION OF NEW YORK, on behalf of itself and its
        clients; YEMENI-AMERICAN MERCHANTS ASSOCIATION, on behalf of itself
        and its members; IRAP JOHN DOE #4; IRAP JOHN DOE #5; IRAP JANE DOE
        #2; MUHAMMED METEAB; MOHAMAD MASHTA; GRANNAZ
        AMIRJAMSHIDI; SHAPOUR SHIRANI; AFSANEH KHAZAELI; IRANIAN
        ALLIANCES ACROSS BORDERS; IAAB JANE DOE #1; IAAB JANE DOE #3;
        IAAB JANE DOE #5; IAAB JOHN DOE #6; IRANIAN STUDENTS’
        FOUNDATION, Iranian Alliances Across Borders Affiliate at the University of
        Maryland College Park; EBLAL ZAKZOK; FAHED MUQBIL; ZAKZOK JANE
        DOE #1; ZAKZOK JANE DOE #2,

                                Plaintiffs - Appellees,

                        v.

        DONALD J. TRUMP, in his official capacity as President of the United States;
        UNITED STATES DEPARTMENT OF HOMELAND SECURITY; UNITED
        STATES DEPARTMENT OF STATE; OFFICE OF THE DIRECTOR OF
        NATIONAL INTELLIGENCE; CHAD WOLF, in his official capacity as Acting
        Secretary of Homeland Security; MICHAEL R. POMPEO, in his official capacity as
        Secretary of State; JOSEPH MAGUIRE, in his official capacity as Acting Director
        of National Intelligence; MARK A. MORGAN, in his official capacity as Senior
        Official Performing the Functions and Duties of the Commissioner of U.S. Customs
        and Border Protection; KENNETH T. CUCCINELLI, in his official capacity as
        Acting Director of U.S. Citizenship and Immigration Services; WILLIAM P. BARR,
        in his official capacity as Attorney General of the United States,

                                Defendants - Appellants.

        -----------------------------------------------------
USCA4 Appeal: 19-1990    Doc: 89     Filed: 06/08/2020 Pg: 2 of 34
              Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 2 of 34




        FORMER     NATIONAL   SECURITY   OFFICIALS;   MUSLIM   BAR
        ASSOCIATIONS; MUSLIM LAW STUDENT ASSOCIATIONS; CUNY-CLEAR;
        ADVOCATES FOR YOUTH; BEND THE ARC: A JEWISH PARTNERSHIP FOR
        JUSTICE; CHICAGO LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER
        LAW; FREEDOM FROM RELIGION FOUNDATION; JUDGE DAVID L.
        BAZELON CENTER FOR MENTAL HEALTH LAW; LAMBDA LEGAL
        DEFENSE AND EDUCATION FUND; MISSISSIPPI CENTER FOR JUSTICE;
        NATIONAL CENTER FOR LESBIAN RIGHTS; NATIONAL URBAN LEAGUE;
        PEOPLE FOR THE AMERICAN WAY FOUNDATION; SOUTHERN
        COALITION FOR SOCIAL JUSTICE; WASHINGTON LAWYERS’
        COMMITTEE FOR CIVIL RIGHTS AND URBAN AFFAIRS,

                            Amici Supporting Appellees.


        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Theodore D. Chuang, District Judge. (8:17-cv-00361-TD; 8:17-cv-02921-TDC; 1:17-cv-
        02969-TDC)


        Argued: January 28, 2020                                         Decided: June 8, 2020


        Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


        Reversed and remanded with instructions to dismiss by published opinion.          Judge
        Niemeyer wrote the opinion, in which Judge Agee and Judge Richardson joined.


        ARGUED: Joshua Paul Waldman, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Appellants. Mark William Mosier, COVINGTON & BURLING
        LLP, Washington, D.C., for Appellees. ON BRIEF: Joseph H. Hunt, Assistant Attorney
        General, Hashim M. Mooppan, Deputy Assistant Attorney General, H. Thomas Byron III,
        Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
        Robert K. Hur, United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Baltimore, Maryland, for Appellants. Nimra H. Azmi, MUSLIM
        ADVOCATES, Washington, D.C.; Richard B. Katskee, AMERICANS UNITED FOR
        SEPARATION OF CHURCH AND STATE, Washington, D.C.; Lala R. Qadir, Jack
        Boeglin, Laura Dolbow, COVINGTON & BURLING LLP, Washington, D.C., for IAAB
        Appellees. Justin B. Cox, Atlanta, Georgia, Mariko Hirose, Linda Evarts, Kathryn Claire
        Meyer, New York, New York, Melissa Keaney, INTERNATIONAL REFUGEE

                                                   2
USCA4 Appeal: 19-1990    Doc: 89     Filed: 06/08/2020 Pg: 3 of 34
              Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 3 of 34



        ASSISTANCE PROJECT, Fair Oaks, California; Max S. Wolson, NATIONAL
        IMMIGRATION LAW CENTER, Los Angeles, California; Omar C. Jadwat, Lee Gelernt,
        Hina Shamsi, Hugh Handeyside, New York, New York, Cecillia D. Wang, Cody H. Wofsy,
        Spencer E. Amdur, San Francisco, California, David Cole, Daniel Mach, Heather L.
        Weaver, AMERICAN CIVIL LIBERTIES UNION FOUNDATION, Washington, D.C.;
        David Rocah, Deborah A. Jeon, Sonia Kumar, Nicholas Taichi Steiner, AMERICAN
        CIVIL LIBERTIES UNION FOUNDATION OF MARYLAND, Baltimore, Maryland, for
        IRAP Appellees. Faiza Patel, Harsha Panduranga, Brennan Center of Justice, NEW YORK
        UNIVERSITY SCHOOL OF LAW, New York, New York; Jethro Eisenstein, PROFETA
        & EISENSTEIN, New York, New York; Lena F. Masri, Gadeir Abbas, Justin Sadowsky,
        CAIR LEGAL DEFENSE FUND, Washington, D.C.; Robert A. Atkins, Liza Velazquez,
        Andrew J. Ehrlich, Steven C. Herzog, Meredith Borner, Luke J. O’Brien, PAUL, WEISS,
        RIFKIND, WHARTON & GARRISON LLP, New York, New York, for Zakzok
        Appellees. Harold Hongju Koh, Rule of Law Clinic, YALE LAW SCHOOL, New Haven,
        Connecticut; Phillip Spector, MESSING & SPECTOR LLP, Baltimore, Maryland, for
        Amici Former National Security Officials. Adeel A. Mangi, Sofia G. Syed, Abigail E.
        Marion, PATTERSON BELKNAP WEBB & TYLER LLP, New York, New York, for
        Amici Muslim Bar Associations, Muslim Law Student Associations, and CUNY-Clear.
        Lynne Bernabei, Alan R. Kabat, BERNABEI & KABAT, PLLC, Washington, D.C., for
        Amici Advocates for Youth, Bend the Arc: A Jewish Partnership for Justice, Chicago
        Lawyers’ Committee for Civil Rights under Law, Freedom from Religion Foundation,
        Judge David L. Bazelon Center for Mental Health Law, Lambda Legal Defense and
        Education Fund, Mississippi Center for Justice, National Center for Lesbian Rights,
        National Urban League, People for the American Way Foundation, Southern Coalition for
        Social Justice, and Washington Lawyers’ Committee for Civil Rights and Urban Affairs.




                                                 3
USCA4 Appeal: 19-1990    Doc: 89     Filed: 06/08/2020 Pg: 4 of 34
              Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 4 of 34



        NIEMEYER, Circuit Judge:

               This action — consisting of three separate actions with varying procedural histories

        that have been consolidated and that currently challenge the President’s Proclamation 9645

        imposing restrictions on the entry of foreign nationals from specified countries — is back

        before us for the third time, after having twice been addressed by the Supreme Court. The

        plaintiffs’ complaints allege that the Proclamation violates their rights under the

        Establishment Clause, as well as under other clauses of the Constitution, because it lacks a

        rational relationship to legitimate national security concerns and is motivated solely by

        anti-Muslim animus.

               The government filed a motion to dismiss the plaintiffs’ complaints for failure to

        state a claim based mainly on the Supreme Court’s recent decision in Trump v. Hawaii,

        138 S. Ct. 2392 (2018), which reversed a preliminary injunction against the enforcement

        of Proclamation 9645 that had been issued on facts that are essentially the same as those

        alleged in the complaints before us. The Hawaii Court held that the government had “set

        forth a sufficient national security justification to survive rational basis review” and

        therefore that the plaintiffs had not demonstrated that they were likely to succeed on the

        merits of their claims. Id. at 2423.

               The district court found Hawaii to be inapposite, concluding that Hawaii’s holding

        was limited to the review of a preliminary injunction, where the question was whether the

        plaintiffs, without having yet had the opportunity to engage in discovery, had demonstrated

        that they were likely to succeed on the merits of their constitutional claims. The district

        court concluded therefore that Hawaii does not control here, where the question is whether

                                                     4
USCA4 Appeal: 19-1990    Doc: 89     Filed: 06/08/2020 Pg: 5 of 34
              Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 5 of 34



        the plaintiffs have plausibly stated a claim upon which relief can be granted. Taking the

        plaintiffs’ factual allegations in the light most favorable to them, the court held that the

        plaintiffs had put forth “factual allegations sufficient to show that the Proclamation [was]

        not rationally related to the legitimate national security and information-sharing

        justifications identified in the Proclamation [but] . . . was motivated only by an illegitimate

        hostility to Muslims.” (Emphasis added). It thus denied the government’s motion to

        dismiss the plaintiffs’ constitutional claims.

               Reviewing the district court’s interlocutory order by virtue of its certification under

        28 U.S.C. § 1292(b) and our order granting permission to appeal, we conclude that the

        district court misunderstood the import of the Supreme Court’s decision in Hawaii and the

        legal principles it applied. Informed by Hawaii, we reverse and remand with instructions

        to dismiss the plaintiffs’ complaints.


                                                         I

                                                 A. Background

               Shortly after taking office in January 2017, President Donald Trump issued

        Executive Order 13769, which restricted for 90 days the entry into the United States of

        foreign nationals from seven countries — Iran, Iraq, Libya, Somalia, Sudan, Syria, and

        Yemen — while the Secretary of Homeland Security conducted a review of the adequacy

        of information provided by all foreign governments about their nationals seeking to enter

        the United States. The enumerated countries had been previously identified by Congress

        or prior administrations as posing heightened terrorism risks. Soon thereafter, however, a


                                                         5
USCA4 Appeal: 19-1990    Doc: 89     Filed: 06/08/2020 Pg: 6 of 34
              Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 6 of 34



        district court in the State of Washington issued a nationwide injunction enjoining the

        enforcement of several provisions of the executive order, see Washington v. Trump, No.

        17-141, 2017 WL 462040 (W.D. Wash. Feb. 3, 2017), and the Ninth Circuit denied the

        government’s motion to stay the order pending its appeal, see Washington v. Trump, 847

        F.3d 1151 (9th Cir. 2017) (per curiam).

               Rather than challenge that decision further, the President issued a revised executive

        order — Executive Order 13780 — which again directed the Secretary of Homeland

        Security to “conduct a worldwide review to identify whether, and if so what, additional

        information [would] be needed from each foreign country to adjudicate an application by

        a national of that country for a visa, admission, or other benefit under the [Immigration and

        Nationality Act (“INA”)] . . . in order to determine that the individual is not a security or

        public-safety threat.” Exec. Order No. 13780, 82 Fed. Reg. 13209, § 2(a) (Mar. 6, 2017).

        This executive order suspended for 90 days the entry of foreign nationals from six countries

        — Iran, Libya, Somalia, Sudan, Syria, and Yemen — with the stated purpose of reducing

        the “investigative burdens on relevant agencies” during the pendency of the worldwide

        review and mitigating the risk that dangerous individuals would be admitted before the

        government finished implementing “adequate standards . . . to prevent infiltration by

        foreign terrorists.” Id. § 2(c); see also id. § 1(d) (noting that each of the six countries “is a

        state sponsor of terrorism, has been significantly compromised by terrorist organizations,

        or contains active conflict zones”).

               As with the first executive order, the enforcement of Executive Order 13780 was

        also promptly enjoined, first by the district court in this case and then by a district court in

                                                       6
USCA4 Appeal: 19-1990    Doc: 89     Filed: 06/08/2020 Pg: 7 of 34
              Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 7 of 34



        Hawaii. See Int’l Refugee Assistance Project (IRAP) v. Trump, 241 F. Supp. 3d 539 (D.

        Md. 2017); Hawaii v. Trump, 245 F. Supp. 3d 1227 (D. Haw. 2017). And both injunctions

        were upheld on appeal, although on different grounds. See IRAP v. Trump, 857 F.3d 554

        (4th Cir. 2017) (en banc); Hawaii v. Trump, 859 F.3d 741 (9th Cir. 2017) (per curiam).

        The Supreme Court granted certiorari in both cases and, pending its review, stayed the

        injunctions in part, allowing the entry restrictions to go into effect as to those foreign

        nationals who lacked “a credible claim of a bona fide relationship with a person or entity

        in the United States.” Trump v. IRAP, 137 S. Ct. 2080, 2088 (2017) (per curiam). But

        when the 90-day suspension period provided by Executive Order 13780 lapsed before the

        Court could take further action, the Court recognized that the challenges had become moot,

        and it vacated both our judgment affirming the district court’s grant of preliminary

        injunctive relief, as well as the Ninth Circuit’s. See Trump v. IRAP, 138 S. Ct. 353 (2017)

        (mem.); Trump v. Hawaii, 138 S. Ct. 377 (2017) (mem.).

               On September 24, 2017, the President issued Proclamation 9645, which is the

        subject of this appeal, entitled, “Enhancing Vetting Capabilities and Processes for

        Detecting Attempted Entry Into the United States by Terrorists or Other Public-Safety

        Threats.” 82 Fed. Reg. 45161 (Sept. 24, 2017). This Proclamation recounted how the

        worldwide review prescribed by Executive Order 13780 had culminated with the

        submission to the President in July 2017 of a report from the Department of Homeland

        Security (“DHS”), which established a “baseline” for information required from foreign

        governments to help the United States be able “to confirm the identity of individuals

        seeking entry . . . and to assess whether they [were] a security or public-safety threat.”

                                                    7
USCA4 Appeal: 19-1990    Doc: 89     Filed: 06/08/2020 Pg: 8 of 34
              Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 8 of 34



        Procl. § 1(c). That baseline, which was developed by the Secretary of Homeland Security

        in consultation with the Secretary of State and the Director of National Intelligence,

        included criteria for three categories of information: (1) an identity-management

        information category, which focused on whether a foreign government ensured the

        integrity of its nationals’ travel documents by issuing electronic passports, reporting lost

        or stolen passports, and making available additional identity-related information; (2) a

        national security and public-safety information category, which considered whether a

        foreign country shared information on its nationals’ criminal history and suspected terrorist

        links, provided travel document exemplars, and facilitated the United States’ receipt of

        information about passengers and crew traveling to the United States; and (3) a national

        security and public-safety risk assessment category, which focused on various indicators

        of national security risk, including whether the country was a known or potential terrorist

        safe haven and whether it regularly failed to receive its nationals when they were subject

        to final orders of removal from the United States. Id.

               The Proclamation then described how DHS had “collected data on the performance

        of all foreign governments” relative to the baseline, Procl. § 1(d), and evaluated those data

        to determine that 16 countries were “inadequate” with respect to their identity-management

        protocols, information-sharing practices, and security-risk factors and that another 31

        countries were “at risk” of becoming inadequate, id. § 1(e). It also explained how the State

        Department thereafter followed up on DHS’s evaluation by “conduct[ing] a 50-day

        engagement period to encourage all foreign governments, not just the 47 identified as either

        ‘inadequate’ or ‘at risk,’ to improve their performance with respect to the baseline.”

                                                     8
USCA4 Appeal: 19-1990    Doc: 89     Filed: 06/08/2020 Pg: 9 of 34
              Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 9 of 34



        Id. § 1(f). As a result of that engagement, many foreign governments improved their

        performance significantly. For example, 29 countries provided DHS with exemplars of

        their travel documents, and 11 agreed to share information on known or suspected

        terrorists. Id.

               As the Proclamation recounted, following the engagement period, the Secretary of

        Homeland Security concluded that the governments of Chad, Iran, Libya, North Korea,

        Syria, Venezuela, and Yemen remained “inadequate” so as to warrant restrictions on the

        ability of their nationals to enter the United States. Procl. § 1(g). Iraq was likewise deemed

        “inadequate,” but the Secretary concluded that entry restrictions with respect to Iraqi

        nationals were not warranted because of the Iraqi government’s “close cooperative

        relationship” with the United States and the significant presence of American military

        forces there, among other reasons. Id. The Secretary recommended instead that Iraqi

        nationals seeking entry be subject to “additional scrutiny.” Id. Separately, the Secretary

        determined that although the government of Somalia “generally satisfie[d] the information-

        sharing requirements of the baseline,” its inability to cooperate with the United States in

        certain respects and the terrorist threats within its territory “present[ed] special

        circumstances” warranting the imposition of entry restrictions on certain of its nationals.

        Id. § 1(i).   The Secretary thus submitted another formal report to the President on

        September 15, 2017, which recommended that he limit the entry into the United States of

        foreign nationals from eight countries — Chad, Iran, Libya, North Korea, Syria,

        Venezuela, Yemen, and Somalia. See id. §§ 1(h)–(i).



                                                      9
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 10 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 10 of 34



               The Proclamation stated that the President evaluated the Secretary of Homeland

        Security’s recommendations with the aid of various members of his Cabinet and White

        House staff, including the Secretary of State, the Secretary of Defense, and the Attorney

        General, see Procl. § 1(h)(i), and ultimately decided to impose certain restrictions on the

        entry of individuals from the eight countries, see id. §§ 1(h)–(i). In doing so, the President

        expressly invoked “the authority vested in [him] by the Constitution and the laws of the

        United States of America,” including 8 U.S.C. §§ 1182(f) and 1185(a). Id. Preamble. The

        Proclamation stated that, in the President’s judgment, the restrictions were necessary “to

        prevent the entry of those foreign nationals about whom the United States Government

        lacks sufficient information”; “to elicit improved identity-management and information-

        sharing protocols and practices from foreign governments”; and otherwise “to advance

        [the] foreign policy, national security, and counterterrorism objectives” of the United

        States. Id. § 1(h)(i).

               The restrictions, as set forth in Section 2 of the Proclamation, varied by country

        based on findings that were made as to each country’s “distinct circumstances.” Procl.

        § 1(h)(i). Three countries — Iran, North Korea, and Syria — were found inadequate under

        the DHS baseline, and the entry of all of their nationals, either as immigrants or

        nonimmigrants, was suspended, except for Iranians seeking to enter the United States on

        nonimmigrant student and exchange-visitor visas. Id. §§ 2(b)(ii), (d)(ii), (e)(ii). Three

        other countries — Chad, Libya, and Yemen — were found to be inadequate with respect

        to the DHS baseline but were nonetheless considered to be “valuable counterterrorism

        partner[s],” and therefore the Proclamation suspended only “[t]he entry into the United

                                                     10
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 11 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 11 of 34



        States of [their] nationals . . . as immigrants, and as nonimmigrants on business (B-1),

        tourist (B-2), and business/tourist (B-1/B-2) visas.” Id. §§ 2(a), (c), (g). Because Somalia

        generally satisfied the information-sharing requirements of the DHS baseline but was

        found to have “significant identity-management deficiencies,” as well as a significant

        terrorist presence within its territory, id. § 2(h)(i), the Proclamation suspended immigrant

        entry for its nationals and provided for “additional scrutiny” of those seeking to enter as

        nonimmigrants, id. § 2(h)(ii). Finally, for Venezuela, the Proclamation adopted more

        focused entry restrictions — i.e., suspending the entry of certain government officials and

        their family members on nonimmigrant business and tourist visas — that responded to the

        country’s refusal to cooperate fully on immigration issues while accounting for the fact

        that the United States was nevertheless capable of independently verifying the identity of

        Venezuelan entrants through other sources. Id. § 2(f).

               The Proclamation’s restrictions applied to nationals of the eight countries who were

        outside the United States on the effective date and who did not have a valid visa or

        comparable travel document. See Procl. § 3(a). It exempted, among others, lawful

        permanent residents and foreign nationals who had been granted asylum. Id. § 3(b).

        Moreover, the restrictions were made waivable by U.S. immigration officials in cases

        where affected foreign nationals demonstrated that denying them entry would cause them

        undue hardship, that their entry would not pose a threat to national security or public safety,

        and that their entry would be in the national interest. See id. § 3(c)(i); see also id. § 3(c)(iv)

        (listing examples of when a waiver might be appropriate, such as if the foreign national



                                                       11
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 12 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 12 of 34



        “ha[d] previously established significant contacts with the United States” or “s[ought] to

        enter . . . to visit or reside with a close family member”).

               Finally, the Proclamation required the Secretary of Homeland Security, in

        consultation with other Cabinet officers, to assess the circumstances of the eight countries

        on a regular basis (i.e., every 180 days), taking into account any change in their

        performance relative to the DHS baseline, and to recommend whether the restrictions

        should be modified, continued, or terminated. See Procl. § 4.

               Pursuant to this review process, in April 2018 the President accepted the Secretary

        of Homeland Security’s assessment that Chad had sufficiently improved its practices, and

        he lifted the entry restrictions on its nationals. See Proclamation No. 9723, 83 Fed. Reg.

        15937 (Apr. 10, 2018). And even more recently, in January 2020, the President issued

        Proclamation 9983, stating that DHS had updated the methodology it used to assess

        compliance with the baseline criteria and had conducted a new worldwide review using its

        refined performance metrics. See Proclamation No. 9983, 85 Fed. Reg. 6699 (Jan. 31,

        2020). Following this review and consistent with the recommendation of the Acting

        Secretary of Homeland Security, the Secretary of State, the Secretary of Defense, and other

        Cabinet-level officers, the President decided (1) to “leave unaltered the existing entry

        restrictions imposed by Proclamation 9645” on Iran, North Korea, Syria, Libya, Yemen,

        Somalia, and Venezuela and (2) to impose new “entry restrictions and limitations on

        nationals from six additional countries” — namely, Burma, Eritrea, Kyrgyzstan, Nigeria,

        Sudan, and Tanzania — who seek to enter the United States as immigrants. Id. Preamble.



                                                      12
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 13 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 13 of 34



                                               B. Proceedings

               Shortly after Proclamation 9645 was issued in September 2017, 23 individuals and

        7 organizations either commenced an action or amended a complaint in a preexisting

        action, and the three separate actions were consolidated in this challenge to the legality of

        the Proclamation. The individual plaintiffs include U.S. citizens and lawful permanent

        residents who have relatives seeking to enter the United States from countries subject to

        the Proclamation’s entry restrictions. One or more of these plaintiffs have relatives who

        have been denied visas pursuant to the Proclamation and have been deemed ineligible for

        a waiver. The plaintiffs named as defendants the President, several Cabinet officers and

        other high-ranking officials, DHS, the Department of State, and the Office of the Director

        of National Intelligence.

               The plaintiffs’ complaints alleged that Proclamation 9645, like the two executive

        orders that preceded it, was motivated by “anti-Muslim animus” and had used the

        citizenship of the identified foreign countries as “a proxy for religion” in order to limit the

        entry of Muslims into the United States, in violation of the First Amendment’s

        Establishment Clause and other constitutional provisions. To advance those allegations,

        the complaints relied mainly on a series of statements the President had begun making

        when he was a presidential candidate, starting with a written statement he released a few

        days after the December 2015 terrorist attack in San Bernardino, California, that called for

        “a total and complete shutdown of Muslims entering the United States until our country’s

        representatives can figure out what is going on.” They alleged that then-candidate Trump

        also made statements like “Islam hates us” and the United States was “having problems

                                                      13
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 14 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 14 of 34



        with Muslims coming into the country.” The complaints alleged further that candidate

        Trump began to indicate in the summer of 2016 that, instead of suspending the entry of all

        Muslims, he would instead use the authority of the presidency to temporarily ban

        “immigration from nations tied to Islamic terror” until “extreme vetting” mechanisms

        could be put in place for those areas of the world. In addition to the constitutional claims,

        the complaints alleged that the Proclamation also violated the INA, the Administrative

        Procedure Act (“APA”), and other statutes.

               On the plaintiffs’ motion, the district court issued a nationwide preliminary

        injunction on October 17, 2017, against the Proclamation’s enforcement, concluding that

        the plaintiffs were likely to succeed in showing that the Proclamation violated both the

        INA and the Establishment Clause. See IRAP v. Trump, 265 F. Supp. 3d 570, 606–29,

        631–32 (D. Md. 2017). With respect to the latter, the court relied heavily on the President’s

        statements from campaign rallies and on Twitter and reasoned that the Proclamation stood

        in the “shadow” of the President’s two previous executive orders. Id. at 622. The court

        also found that “the Proclamation fail[ed] adequately to explain . . . the need [for] . . . an

        unprecedented, sweeping nationality-based travel ban against majority-Muslim nations.”

        Id. at 626. At bottom, the court found that the plaintiffs were likely to show that the

        “primary purpose” of the Proclamation was “the desire to impose a Muslim ban” and that

        therefore it likely violated the Establishment Clause. Id. at 628. Finding that the other

        criteria for a preliminary injunction were also satisfied, the court enjoined enforcement of

        the Proclamation’s entry restrictions as to foreign nationals — except for those from North



                                                     14
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 15 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 15 of 34



        Korea and Venezuela — who “ha[d] a credible claim of a bona fide relationship with a

        person or entity in the United States.” Id. at 631.

                  On the government’s motion, the Supreme Court issued an order staying the district

        court’s injunction pending appeal. Trump v. IRAP, 138 S. Ct. 542 (2017) (mem.).

                  On appeal, we affirmed the district court’s injunction. IRAP v. Trump, 883 F.3d

        233 (4th Cir. 2018) (en banc). “Examining official statements from President Trump and

        other executive branch officials, along with the Proclamation itself,” we “conclude[d] that

        the Proclamation [was] unconstitutionally tainted with animus toward Islam” and that the

        plaintiffs were likely to succeed on the merits of their Establishment Clause claim. Id. at

        256–57.

                  Around the same time as our ruling, the Ninth Circuit also affirmed a preliminary

        injunction issued by a district court in Hawaii against the Proclamation. Hawaii v. Trump,

        878 F.3d 662 (9th Cir. 2017) (per curiam). In doing so, however, the Ninth Circuit relied

        on the plaintiffs’ INA claims without reaching their Establishment Clause claim. See id.

        at 702.

                  The Supreme Court granted the government’s petition for a writ of certiorari in the

        Hawaii case, 138 S. Ct. 923 (2018), and held the government’s petition in these cases,

        pending its decision in the Hawaii case.

                  On June 26, 2018, the Supreme Court reversed the Ninth Circuit’s judgment,

        concluding that the grant of a preliminary injunction against the Proclamation was an abuse

        of discretion “[b]ecause plaintiffs ha[d] not shown that they [were] likely to succeed on the

        merits of their claims.” Trump v. Hawaii, 138 S. Ct. 2392, 2423 (2018). First, the Court

                                                      15
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 16 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 16 of 34



        concluded that the plaintiffs had failed to make the requisite likelihood-of-success showing

        with respect to their INA claims because “[t]he Proclamation [was] squarely within the

        scope of Presidential authority” afforded by that statute. Id. at 2415. And second, as more

        relevant here, the Court concluded that the plaintiffs had not shown that they were likely

        to succeed on the merits of their Establishment Clause claim because “the Government

        ha[d] set forth a sufficient national security justification” for the Proclamation “to survive

        rational basis review.” Id. at 2423.

               A few days after handing down its ruling in Hawaii, the Supreme Court granted the

        government’s writ of certiorari in these cases, vacated our judgment affirming the district

        court’s preliminary injunction against the Proclamation, and remanded the cases to us “for

        further consideration in light of Trump v. Hawaii.” Trump v. IRAP, 138 S. Ct. 2710 (2018)

        (mem.). We, in turn, “remanded [the] case[s] to the district court for further proceedings

        consistent with the Supreme Court’s decision.” IRAP v. Trump, 905 F.3d 287 (4th Cir.

        2018) (mem.).

               On remand, two groups of plaintiffs filed amended complaints while the third

        simply dropped certain claims with the result that the plaintiffs as a whole abandoned their

        statutory claims under the INA and two other statutes but retained their claims under the

        APA. They also continued to allege that Proclamation 9645 violated the Establishment

        Clause, as well as other clauses of the First and Fifth Amendments.

               The government filed a motion to dismiss the complaints for failure to state a claim

        under Federal Rule of Civil Procedure 12(b)(6), relying principally on the Supreme Court’s

        decision in Hawaii.

                                                     16
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 17 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 17 of 34



               In an order and memorandum opinion dated May 2, 2019, the district court granted

        without prejudice the government’s motion to dismiss the plaintiffs’ APA claims,

        concluding that the plaintiffs had “not identified an articulable final agency action.” IRAP

        v. Trump, 373 F. Supp. 3d 650, 667 (D. Md. 2019). The court gave the plaintiffs time to

        amend their complaints, but the plaintiffs elected not do so, and those claims are no longer

        at issue. The court, however, denied the government’s motion with respect to the plaintiffs’

        constitutional claims, rejecting its argument that those claims were foreclosed by Hawaii.

        The court began by recognizing that “the Supreme Court ha[d] deemed the [Kleindienst v.]

        Mandel standard to be applicable to the Establishment Clause claim” and that therefore

        Mandel also “applie[d] to Plaintiffs’ other constitutional claims.” * Id. at 669–70. Indeed,

        the court specifically acknowledged that “the Mandel standard has been applied to claims

        that an immigration policy or statute infringes a U.S. citizen’s rights under the Constitution,

        without regard to which constitutional right is alleged to have been infringed.” Id. at 670.

        Nonetheless, the court appeared to understand the Mandel standard and the rational basis

        standard to be one and the same, and therefore it considered only whether the plaintiffs’

        constitutional claims were viable under the rational basis standard. See id.

               Ultimately, the district court concluded that the plaintiffs had “provided detailed

        allegations for why the Proclamation [was] not rationally related to its stated national



               *
                  In Mandel, the Supreme Court held that in reviewing decisions of the political
        branches to exclude aliens “on the basis of a facially legitimate and bona fide reason, the
        courts will neither look behind the exercise of that discretion, nor test it by balancing its
        justification against the First Amendment interests” of those within the United States.
        Kleindienst v. Mandel, 408 U.S. 753, 770 (1972).
                                                      17
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 18 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 18 of 34



        security interests and [was] instead grounded in the illegitimate and unconstitutional

        purpose of disadvantaging Muslims.” IRAP, 373 F. Supp. 3d at 672.               In reaching its

        conclusion, the court focused on (1) the plaintiffs’ “detailed allegations of statements by

        the President exhibiting religious animus toward Muslims and articulating a desire to ban

        Muslims from entering the United States”; (2) their allegations that the Proclamation’s

        entry restrictions had “deviate[d]” in several respects from “the baseline criteria [that had

        been] established to identify nations that lacked sufficient vetting or information sharing”;

        (3) their “allegations of a systematic refusal to grant waivers to individuals who me[t] [the]

        stated criteria”; and (4) their allegations regarding DHS’s previous determination “that a

        person’s country of citizenship [was] unlikely to be a reliable indicator of potential terrorist

        activity,” as well as the existence of other sources of “legal authority to exclude any

        potential national security threat.” Id. at 672–74.

               Based on these allegations, the court concluded that the plaintiffs had plausibly

        alleged that the Proclamation “was motivated only by an illegitimate hostility to Muslims”

        and was “not rationally related to the legitimate national security and information-sharing

        justifications identified in the Proclamation.” IRAP, 373 F. Supp. 3d at 674 (emphasis

        added). The court further reasoned that this conclusion was not precluded by Hawaii

        because the Supreme Court had determined only that, on the limited record before it, the

        plaintiffs in that case were not likely to succeed on the merits. That holding, the district

        court reasoned, “d[id] not answer whether under the highly deferential Rule 12(b)(6)

        standard, Plaintiffs ha[d] stated a plausible claim for relief so as to proceed further.” Id. at

        675. After also rejecting separate arguments advanced by the government as to why the

                                                      18
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 19 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 19 of 34



        plaintiffs’ constitutional claims should be dismissed, the court denied the government’s

        motion to dismiss any of those claims. See IRAP v. Trump, 404 F. Supp. 3d 946 (D. Md.

        2019).

                 Following entry of its order denying the government’s Rule 12(b)(6) motion, the

        district court granted the government’s motion for certification of the order for

        interlocutory appeal pursuant to 28 U.S.C. § 1292(b) but denied the government’s motion

        for a stay of discovery pending appeal.

                 By order dated September 11, 2019, we granted the government’s motion for

        permission to appeal under § 1292(b). We also granted its motion for a stay of all district

        court proceedings.


                                                       II

                 Proclamation 9645 restricts the entry of foreign nationals from specified countries,

        giving reasons for doing so that are related to national security, and it makes no reference

        to religion. In their complaints, the plaintiffs nonetheless claimed that “[t]he Proclamation

        [was] irrational [as] a national-security measure and [was] inexplicable by anything but

        animus toward Muslims,” in violation of the Establishment Clause and other clauses of the

        Constitution. To make their claims, they relied heavily on statements against Muslims

        made by the President and his advisers both before and after he was elected. Taking the

        complaints’ factual allegations as true and in the light most favorable to the plaintiffs at the

        motion to dismiss stage, the district court concluded that the plaintiffs had sufficiently




                                                      19
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 20 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 20 of 34



        alleged that the Proclamation “was motivated only by an illegitimate hostility to Muslims”

        and therefore that they had stated plausible claims for relief. IRAP, 373 F. Supp. 3d at 674.

               For its primary argument on appeal, the government contends that the district court’s

        decision “cannot be squared with Hawaii,” which “is binding here and forecloses [the]

        plaintiffs’ constitutional claims.” In Hawaii, the Supreme Court reversed a preliminary

        injunction entered against enforcement of Proclamation 9645, holding on virtually the

        same facts as alleged in the complaints here that “the Government ha[d] set forth a

        sufficient national security justification to survive rational basis review” and therefore that

        the “plaintiffs ha[d] not demonstrated a likelihood of success on the merits of their

        [Establishment Clause] claim.” 138 S. Ct. at 2423. The government argues that instead of

        following the Supreme Court’s “controlling” decision, the district court “rel[ied] upon, and

        credit[ed], precisely the same arguments that the Supreme Court rejected in Hawaii.” And,

        according to the government, “[t]he district court also fundamentally misunderstood the

        legal standard for applying rational-basis review at the motion to dismiss stage,” as

        revealed by its “call for a ‘more fulsome’ record” and its focus on the President’s actual

        motivations for issuing the Proclamation. Finally, the government contends that the

        Supreme Court’s decision in Hawaii “strongly suggest[ed] that the Proclamation should

        more properly be analyzed under Mandel rather than rational-basis review.” In Mandel,

        the Supreme Court held that the Executive’s exercise of delegated power to bar a foreign

        national’s entry should be reviewed only as to “whether the Executive gave a ‘facially

        legitimate and bona fide’ reason for its action.” Hawaii, 138 S. Ct. at 2419 (quoting



                                                      20
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 21 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 21 of 34



        Mandel, 408 U.S. at 769). And under that standard, the government reasons, there is no

        doubt that Proclamation 9645 “survives that more deferential standard.”

               The plaintiffs contend that the district court correctly concluded that resolution of

        the government’s motion to dismiss was not controlled by Hawaii, arguing that the

        difference in outcomes between Hawaii and the decision below follows from “the different

        standards applicable to preliminary-injunction and motion-to-dismiss rulings.” According

        to the plaintiffs, “the Supreme Court [in reversing the entry of a preliminary injunction]

        did not determine the ultimate merits of the Hawaii plaintiffs’ constitutional claim — it

        instead ruled only that there was not a sufficient likelihood of success on the merits to

        warrant preliminary injunctive relief.” Moreover, the plaintiffs argue, the Supreme Court

        reached this decision “by weighing the limited evidence in a record created solely of

        publicly available evidence and without discovery.” Accordingly, they conclude, “Hawaii

        does not foreclose” their constitutional claims, and the district court correctly “applied the

        well-established standard for deciding motions to dismiss” in holding that they had

        “plausibly allege[d] that the Proclamation does not rationally further a legitimate state

        interest” and instead “that the only rational explanation for the Proclamation is anti-Muslim

        animus.” (Emphasis added).

               We review the district court’s order denying the government’s motion to dismiss de

        novo. And the legal standard for assessing the sufficiency of a complaint on such motion

        is well established. “To survive a motion to dismiss, a complaint must contain sufficient

        factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face’” in

        the sense that the complaint’s factual allegations allow “the court to draw a reasonable

                                                      21
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 22 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 22 of 34



        inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

        U.S. 662, 678 (2009) (emphasis added) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

        544, 570 (2007)). This “plausibility standard is not akin to a ‘probability requirement,’”

        but it does require “more than a sheer possibility that a defendant has acted unlawfully.”

        Id.   The question, in other words, is whether the complaint’s “well-pleaded factual

        allegations,” id. at 679, “plausibly suggest an entitlement to a relief,” id. at 681 — an issue

        that necessarily turns on the substantive standard that applies to the plaintiffs’ claims.

        Here, there are two standards that may govern the plaintiffs’ claims that Proclamation

        9645’s restrictions on the entry of foreign nationals from specified countries violates their

        constitutional rights — the Mandel standard, on the one hand, and the rational basis

        standard, on the other. While important differences exist between the two standards, they

        are both “highly constrained” forms of judicial review, Hawaii, 138 S. Ct. at 2420, and our

        application of either standard leads to the same result.


                                             A. Mandel standard

               Addressing Proclamation 9645 in the face of the same allegation of anti-Muslim

        animus that is raised here, the Supreme Court in Hawaii stated that the issue “is not whether

        to denounce the statements” of the President and his advisers. 138 S. Ct. at 2418. “It is

        instead the significance of those statements in reviewing a Presidential directive, neutral

        on its face, addressing a matter within the core of executive responsibility.” Id. And in

        answering that question, the Court recognized that, under its longstanding precedent, the

        President’s statements would not factor into the analysis to the extent that “the Executive


                                                      22
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 23 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 23 of 34



        gave a ‘facially legitimate and bona fide’ reason for its action.” Id. at 2419 (quoting

        Mandel, 408 U.S. at 769). This is so, the Court explained, because “the authority of the

        political branches over admission” means that when the Executive provides a “‘facially

        legitimate and bona fide reason’” for its action in denying entry to foreign nationals,

        “‘courts will neither look behind the exercise of that discretion, nor test it by balancing its

        justification’ against the asserted constitutional interests of U.S. citizens.” Id. (quoting

        Mandel, 408 U.S. at 770). Thus, judicial review of such Executive action must be

        exceedingly narrow and “highly constrained.” Id. at 2420.

               “For more than a century,” the Supreme Court “has recognized that the admission

        and exclusion of foreign nationals is a ‘fundamental sovereign attribute exercised by the

        Government’s political departments largely immune from judicial control.’” Hawaii, 138

        S. Ct. at 2418 (quoting Fiallo v. Bell, 430 U.S. 787, 792 (1977)); see also, e.g., Chae Chan

        Ping v. United States, 130 U.S. 581, 609 (1889) (“The power of exclusion of foreigners

        [is] an incident of sovereignty belonging to the [federal] government . . . as a part of those

        sovereign powers delegated by the [C]onstitution [such that] . . . its exercise . . . when, in

        the judgment of the government, the interests of the country require it, cannot be . . .

        restrained on behalf of any one”); Nishimura Ekiu v. United States, 142 U.S. 651, 659

        (1892) (“[E]very sovereign nation has the power, as inherent in sovereignty, and essential

        to self-preservation, to forbid the entrance of foreigners . . . or to admit them only in such

        cases and upon such conditions as it may see fit to prescribe. In the United States this

        power is vested in the national government, to which the [C]onstitution has committed the

        entire control of international relations, in peace as well as in war. It belongs to the political

                                                       23
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 24 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 24 of 34



        department of the government” (citations omitted)); United States ex rel. Knauff v.

        Shaughnessy, 338 U.S. 537, 542 (1950) (“The exclusion of aliens is a fundamental act of

        sovereignty. The right to do so stems not alone from legislative power but is inherent in

        the executive power to control the foreign affairs of the nation”). The Supreme Court

        invoked and relied on these longstanding principles of immigration jurisprudence in

        Mandel.

               In Mandel, a Belgian journalist and author, Ernest Mandel, was denied a

        nonimmigrant visa to enter the United States to participate in and speak at a series of

        academic conferences. In denying him admission to the United States, the Attorney

        General relied on 8 U.S.C. §§ 1182(a)(28)(D), 1182(a)(28)(G)(v), and 1182(d)(3)(A),

        which then provided that aliens who advocated or published “the economic, international,

        and governmental doctrines of world communism” were to be excluded unless granted a

        waiver by the Attorney General. Mandel admitted that he was a Marxist who fell within

        the scope of those statutory entry restrictions, and the Attorney General refused to grant

        him a waiver, reciting as grounds that Mandel had violated the conditions of a prior waiver.

        Mandel, 408 U.S. at 756, 758–59. Mandel and the university professors in the United

        States who had invited him to speak filed an action challenging the constitutionality of the

        relevant statutory provisions and the Attorney General’s exercise of his authority under

        those provisions. Id. at 759–60. They alleged that the relevant statutory provisions and

        the Attorney General’s denial of a waiver were unconstitutional because they deprived the

        American plaintiffs of their First Amendment rights to hear and meet with Mandel. Id. at

        760.

                                                    24
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 25 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 25 of 34



               Despite the Supreme Court’s recognition of the professors’ First Amendment rights

        and the fact that Mandel’s exclusion implicated those rights, see Mandel, 408 U.S. at 762–

        65, the Court held that Mandel’s exclusion was lawful, see id. at 769–70. It explained that,

        based on “ancient principles of the international law of nation-states,” Congress could

        categorically bar those who advocated Communism from entry, noting that “the power to

        exclude aliens is inherent in sovereignty, necessary for maintaining normal international

        relations and defending the country against foreign encroachments and dangers — a power

        to be exercised exclusively by the political branches of government.” Id. at 765 (cleaned

        up). And significantly, with respect to the plaintiffs’ constitutional challenge to the

        Attorney General’s denial of a waiver, the Court forbade judges from interfering with the

        Executive’s “facially legitimate and bona fide” exercise of its immigration authority. Id.

        at 770. Specifically, the Court held that “when the Executive exercises . . . power

        [delegated by Congress to admit or exclude foreign nationals] negatively on the basis of a

        facially legitimate and bona fide reason, the courts will neither look behind the exercise of

        that discretion, nor test it by balancing its justification against the First Amendment

        interests” of U.S. citizens. Id. (emphasis added).

               Since its decision in Mandel, the Court has consistently “reaffirmed and applied its

        deferential standard of review across different contexts and constitutional claims.” Hawaii,

        138 S. Ct. at 2419. In Fiallo, for instance, the Court declined to scrutinize a statute that

        gave a different immigration preference to a child born out of wedlock depending on

        whether it was the child’s mother or father who was a citizen or lawful permanent resident

        of the United States. Although that statute involved two suspect classifications — gender

                                                     25
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 26 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 26 of 34



        and legitimacy — the Court, citing Mandel, nonetheless concluded that “it is not the

        judicial role in cases of this sort to probe and test the justifications” of immigration policies.

        Fiallo, 430 U.S. at 799.

               Likewise, in Kerry v. Din, 135 S. Ct. 2128 (2015), the Court considered a suit by a

        U.S. citizen who alleged that the government had violated the Due Process Clause by

        denying her husband’s visa application without adequate explanation, providing only a

        citation to the statutory provision under which the visa was denied. Writing for himself

        and Justice Alito to provide the fourth and fifth votes in favor of the government, Justice

        Kennedy concluded that the case was “control[led]” by “[t]he reasoning and the holding in

        Mandel.” Din, 135 S. Ct. at 2140 (Kennedy, J., concurring in the judgment). He explained

        that “respect for the political branches’ broad power over the creation and administration

        of the immigration system” meant that, because the government had provided Din with a

        facially legitimate and bona fide reason for its action, Din had no viable constitutional

        claim. Id. at 2141.

               And most recently, of course, the Court in Hawaii not only confirmed Mandel’s

        continuing vitality but also its applicability in assessing the constitutionality of the very

        Proclamation that is before us. See, e.g., 138 S. Ct. at 2419 (rejecting “[t]he principal

        dissent[’s] suggest[ion] that Mandel has no bearing on this case” and emphasizing that

        “Mandel’s narrow standard of review ‘has particular force’ in admission and immigration

        cases that overlap with ‘the area of national security’” (quoting Din, 135 S. Ct. at 2140

        (Kennedy, J., concurring in the judgment))). Moreover, the Court noted that under the

        Mandel standard, the analysis of Proclamation 9645 would end once a court concluded that

                                                       26
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 27 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 27 of 34



        the Proclamation, on its face, provided reasons that were “facially legitimate and bona

        fide.” Hawaii, 138 S. Ct. at 2420. And the Court so concluded, finding that “[t]he

        Proclamation is expressly premised on legitimate purposes: preventing entry of nationals

        who cannot be adequately vetted and inducing other nations to improve their practices.”

        Id. at 2421.

               Even were it not for this conclusion by the Supreme Court, we would determine

        independently that Proclamation 9645 does indeed provide on its face legitimate and bona

        fide reasons for its entry restrictions. The Proclamation itself states that, following a

        comprehensive, global review, the eight countries selected for some form of entry

        restriction were found to have inadequate practices for providing information to U.S.

        immigration officials or to otherwise present a heightened risk of terrorism.            The

        Proclamation also states that, in the judgment of the President of the United States, country-

        specific entry restrictions were necessary to “prevent the entry of those foreign nationals

        about whom the United States Government lacks sufficient information”; “elicit improved

        identity-management and information-sharing protocols and practices from foreign

        governments”; and otherwise “advance [the] foreign policy, national security, and counter-

        terrorism objectives” of the United States. Procl. § 1(h)(i). These are most certainly

        “facially legitimate and bona fide” reasons within the meaning of Mandel, and our review

        could end with that conclusion. See Hawaii, 138 S. Ct. at 2420.

               The Hawaii Court’s analysis of Proclamation 9645 did not, however, end with a

        facial analysis of the Proclamation under Mandel, even though the Court indicated that it

        could have. This was because, as the Court explained, the government had suggested “that

                                                     27
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 28 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 28 of 34



        it may be appropriate here for the inquiry to extend beyond the facial neutrality of the

        order.” Hawaii, 138 S. Ct. at 2420. The Court accommodated that suggestion, stating,

        “For our purposes today we assume that we may look behind the face of the Proclamation

        to the extent of applying rational basis review.” Id. But in doing so, the Court in no way

        undermined the conclusion that Mandel provides the applicable standard.

               In the decision before us, the district court agreed that Mandel was controlling.

        Nonetheless, it failed to apply its standard of review properly, moving past the face of the

        Proclamation to consider in its analysis external statements made by the President. The

        district court stated that Hawaii “does not instruct courts to disregard these statements or

        any public pronouncements of a President.” IRAP, 373 F. Supp. 3d at 672. But the Court’s

        extensive discussion of Mandel in Hawaii indicates just the opposite. See, e.g., Hawaii,

        138 S. Ct. at 2420 (recognizing that a “conventional application of Mandel” would “ask[]

        only whether the policy is facially legitimate and bona fide” (emphasis added)).

               As the Supreme Court did, however, we too will proceed beyond consideration of

        only the facially stated purposes of Proclamation 9645 and determine whether the plaintiffs

        have alleged plausible constitutional claims under the rational basis standard of review.


                                        B. Rational basis standard

               Under the rational basis standard, the plaintiffs’ claims challenging the

        constitutionality of Proclamation 9645 must fail if the Proclamation is even “plausibly

        related to the Government’s stated objective to protect the country and improve vetting

        processes” — i.e., if, despite the President’s statements, the policy “can reasonably be


                                                    28
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 29 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 29 of 34



        understood to result from a justification independent of unconstitutional grounds.” Hawaii,

        138 S. Ct. at 2420; see also City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432,

        439 (1985). The Proclamation must be afforded “a strong presumption of validity,” and

        “those attacking the rationality of the [policy] have the burden to negative every

        conceivable basis which might support it.” FCC v. Beach Communications, Inc., 508 U.S.

        307, 314–15 (1993) (emphasis added) (cleaned up). Moreover, under the deferential

        standard, it is “entirely irrelevant for constitutional purposes whether the conceived reason

        for the challenged distinction actually motivated” the decisionmaker. Id. at 315 (emphasis

        added). When the rational basis review standard is applicable, the Supreme Court, as the

        Court observed in Hawaii, “hardly ever strikes down a policy as illegitimate.” 138 S. Ct.

        at 2420.

               Applying the rational basis standard of review to the Proclamation that is before us,

        the Hawaii Court concluded, in no uncertain terms, that “[t]he Proclamation does not fit

        [the] pattern” established by the handful of cases where a challenged policy did not survive

        rational basis review. 138 S. Ct. at 2420. “It cannot be said,” the Court concluded, “that

        it is impossible to discern a relationship” between Proclamation 9645 and “legitimate state

        interests,” nor can it be said “that the policy is inexplicable by anything but animus.” Id.

        at 2420–21 (cleaned up). Rather, “there is persuasive evidence that the entry suspension

        has a legitimate grounding in national security concerns, quite apart from [the] religious

        hostility” that the plaintiffs allege here as the Proclamation’s only plausible basis. Id. The

        Supreme Court gave a number of reasons for this conclusion.



                                                     29
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 30 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 30 of 34



               First, “[t]he Proclamation is expressly premised on legitimate purposes” — i.e.,

        “preventing entry of nationals who cannot be adequately vetted and inducing other nations

        to improve their practices” — and its “text says nothing about religion.” Hawaii, 138 S.

        Ct. at 2421. While “five of the seven nations currently included in the Proclamation have

        Muslim-majority populations,” “that fact alone does not support an inference of religious

        hostility, given that the policy covers just 8% of the world’s Muslim population and is

        limited to countries that were previously designated by Congress or prior administrations

        as posing national security risks.” Id.

               Second, the Proclamation “reflects the results of a worldwide review process

        undertaken by multiple Cabinet officials and their agencies.” Hawaii, 138 S. Ct. at 2421.

        While the plaintiffs in Hawaii — much like the plaintiffs here — had argued that

        “deviations from the review’s baseline criteria resulting in the inclusion of Somalia and

        omission of Iraq” should “discredit the findings of the review,” the Court observed that the

        Proclamation had explained why those “determinations were justified by the distinct

        conditions in each country.” Id. Nor was the Court convinced that the relative brevity of

        the final report could be used to cast “doubt[] [on] the thoroughness of the multi-agency

        review” process. Id.

               Third, and “[m]ore fundamentally,” the Court addressed the plaintiffs’ suggestion

        “that the policy [was] overbroad and d[id] little to serve national security interests.”

        Hawaii, 138 S. Ct. at 2421. It responded, “[W]e cannot substitute our own assessment for

        the Executive’s predictive judgments on such matters.” Id. “[T]he Executive’s evaluation

        of the underlying facts is entitled to appropriate weight, particularly in the context of

                                                    30
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 31 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 31 of 34



        litigation involving sensitive and weighty interests of national security and foreign affairs.”

        Id. at 2422 (cleaned up).

               Fourth, the Court rejected the argument — specifically echoed by the plaintiffs here

        — that “Congress ha[d] already erected a statutory scheme that fulfills the President’s

        stated concern about deficient vetting.” Hawaii, 138 S. Ct. at 2422 n.6 (cleaned up). It

        explained that “[n]either the existing inadmissibility grounds nor the narrow Visa Waiver

        Program address the failure of certain high-risk countries to provide a minimum baseline

        of reliable information.” Id.

               And fifth, the Court pointed to “[t]hree additional features of the entry policy [as]

        support[ing] the Government’s claim of a legitimate national security interest.” Hawaii,

        138 S. Ct. at 2422. “First, since the President introduced entry restrictions in January 2017,

        three Muslim-majority countries — Iraq, Sudan, and Chad — ha[d] been removed from

        the list of covered countries,” and the Proclamation “establishe[d] an ongoing process” to

        determine whether the restrictions on the remaining countries should be terminated. Id.

        “Second, for those countries that remain subject to entry restrictions, the Proclamation

        include[d] significant exceptions for various categories of foreign nationals,” “permit[ting]

        nationals from nearly every covered country to travel to the United States on a variety of

        nonimmigrant visas.” Id. And “[t]hird, the Proclamation create[d] a waiver program open

        to all covered foreign nationals seeking entry as immigrants or nonimmigrants.” Id.

               Based on these reasons, the Court concluded that, despite the religious hostility of

        certain external statements, “the Government ha[d] set forth a sufficient national security

        justification to survive rational basis review.” Hawaii, 138 S. Ct. at 2423 (emphasis

                                                      31
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 32 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 32 of 34



        added). And every reason that the Hawaii Court gave to reach its conclusion applies here.

        Yet, despite the Supreme Court’s clear and unambiguous conclusion about the justification

        for Proclamation 9645, the district court in this case concluded that the plaintiffs had

        plausibly alleged that the same Proclamation reflected no legitimate purpose. In doing so,

        it erred as a matter of law. Therefore, even to the extent that the plaintiffs’ constitutional

        claims are subject to rational basis review, rather than the Mandel standard, the district

        court should have dismissed them for failing to state a claim to relief that is plausible on

        its face.

                To avoid this conclusion, the plaintiffs attempt to devalue the import of the Supreme

        Court’s decision in Hawaii. They argue that Hawaii was limited so as not to be controlling

        here because the Court simply concluded that the plaintiffs before it had “not demonstrated

        a likelihood of success on the merits of their constitutional claim,” 138 S. Ct. at 2423

        (emphasis added), whereas they are entitled to the benefit of all they have alleged in their

        complaints. Yet, while it is true that the Court’s holding in Hawaii was that the plaintiffs

        there had failed to show “that they [were] likely to succeed on the merits of their claims,”

        the reason for that holding was the Court’s predicate unconditional conclusion that the

        Proclamation “survive[s] rational basis review.” Id. And, although that conclusion was

        reached in the context of assessing a preliminary injunction, the rational basis finding was

        not stated on a “likelihood” basis. Rather, the Court stated definitively that “because there

        [was] persuasive evidence that the entry suspension ha[d] a legitimate grounding in

        national security concerns, quite apart from any religious hostility,” it was required to

        “accept that independent justification.” Id. at 2421.

                                                     32
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 33 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 33 of 34



               The plaintiffs argue similarly that the Hawaii Court reached what was merely a

        preliminary assessment of the merits of the constitutional challenge by “weighing the

        limited evidence in a record created solely of publicly available evidence and without

        discovery.” With a different record after the benefit of discovery, according to the

        plaintiffs, it is at least plausible that they will be able to overcome the government’s

        evidence and establish their entitlement to relief. But this argument fails to account for the

        extremely deferential nature of the rational basis standard. Again, the rational basis test

        asks only whether “there are ‘plausible reasons’” for the government’s action, Beach

        Communications, 508 U.S. at 313, regardless of “whether the conceived reason[s] . . .

        actually motivated” the decisionmaker, id. at 315. And because the Supreme Court has

        already stated that it is possible to “discern a relationship” between the Proclamation’s

        entry restrictions and “legitimate state interests,” such that the Proclamation is not

        “inexplicable by anything but animus,” Hawaii, 138 S. Ct. at 2420–21 (cleaned up), we

        completely fail to see how the plaintiffs’ claims could possibly — let alone plausibly —

        survive rational basis review.

               At bottom, in view of the Supreme Court’s conclusions with respect to Proclamation

        9645 in Hawaii, we conclude that the plaintiffs’ constitutional claims in this case lack the

        plausibility necessary to survive the government’s motion to dismiss under Rule 12(b)(6).

        Accordingly, we reverse the district court’s order of May 2, 2019, denying the

        government’s motion to dismiss the constitutional claims and remand with instructions to

        dismiss the plaintiffs’ complaints with prejudice.



                                                     33
USCA4 Appeal: 19-1990    Doc: 89    Filed: 06/08/2020  Pg: 34 of 34
             Case 8:17-cv-02921-TDC Document 113-2 Filed 06/08/20 Page 34 of 34



                                                       REVERSED AND REMANDED
                                                            WITH INSTRUCTIONS




                                             34
